HENSLEY, District Judge. This cause was consolidated for oral argument and submission with Rubalcava v. Garst, 56 N.M. 647, 248 P.2d 207. The controlling issue being identical in both causes, it follows that the judgment of the District Court is erroneous and should be reversed and the cause remanded to the District Court with a direction to set aside its judgment and to proceed further in accordance with the views expressed in the opinion in Rubalcava v. Garst, 56 N.M. 647, 248 P.2d 207, It is so ordered. LUJAN, C. J., and SADLER, McGHEE, and COMPTON, JJ., concur. COORS, J., did not participate.